Case 1:18-cv-21232-UU Document 60 Entered on FLSD Docket 03/02/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 18-cv-21232-UU

 NATIONAL ASSOCIATION OF THE
 DEAF and EDDIE I. SIERRA,

        Plaintiffs,

 v.

 STATE OF FLORIDA, et al.,

        Defendants.
                                                  /

                                               ORDER

        THIS CAUSE comes before the Court upon the parties’ Joint Motion to Lift Stay and Set

 Answer Deadline (the “Motion”). D.E. 57. The Court having considered the Motion and the

 pertinent portions of the record and being otherwise fully advised in the premises, it is hereby

        ORDERED AND ADJUDGED that, in light of the Eleventh Circuit’s mandate (D.E. 56),

 the Motion (D.E. 57) is GRANTED. The stay imposed by the Court’s June 29, 2018 Order (D.E.

 34) is LIFTED, and the Clerk of Court shall RE-OPEN the case. Given that the case now is at

 issue, the Court will separately enter a scheduling order for trial.

        DONE AND ORDERED in Chambers, Miami, Florida, this 2d_ day of March, 2021.




                                                __________________________________
                                                URSULA UNGARO
                                                UNITED STATES DISTRICT JUDGE
 Copies furnished:
 All counsel of record
